Citation Nr: 0823884	
Decision Date: 07/17/08    Archive Date: 07/30/08

DOCKET NO.  04-13 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD) with asthma and emphysema due to 
asbestos exposure.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel




INTRODUCTION

The veteran served on active duty from August 1959 to August 
1963 and from May 1964 to January 1972.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an  August 2003 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).  
This case was previously before the Board in January 2008 and 
Remanded for additional development and readjudication.


FINDING OF FACT

The veteran is not shown to have a diagnosis of an asbestos-
related disease or disorder; nor does the clinical evidence 
attribute any claimed disability to asbestos exposure in 
service.


CONCLUSION OF LAW

Asbestos-related lung disease was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Pertinent Law and Regulations 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2007).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2007).  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).

There is no specific statutory or regulatory guidance with 
regard to claims for service connection for asbestosis or 
other asbestos-related diseases.  However, in 1988, VA issued 
a circular on asbestos-related diseases that provided 
guidelines for considering asbestos compensation claims.  See 
Department of Veterans Benefits, Veterans' Administration, 
DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 
1988).  The information and instructions contained in the DVB 
Circular have since been included in VA Adjudication 
Procedure Manual, M21-1, part VI, para. 7.21 (October 3, 
1997) (hereinafter "M21-1").  Also, an opinion by VA's 
Office of General Counsel discusses the development of 
asbestos claims.  VAOPGCPREC 4-2000.

VA must analyze the veteran's claim under these 
administrative protocols using the following criteria.  Ennis 
v. Brown, 4 Vet. App. 523, 527 (1993); McGinty v. Brown, 4 
Vet. App. 428, 432 (1993).  When considering VA compensation 
claims, rating boards have the responsibility to ascertain 
whether or not military records demonstrate evidence of 
asbestos exposure in service, and to ensure that development 
is accomplished to ascertain whether or not there is 
preservice or post service occupational or other asbestos 
exposure.  A determination must then be made as to the 
relationship between asbestos exposure and the claimed 
diseases.  

M21-1, Part VI, para. 7.21 contains guidelines for the 
development of asbestos exposure cases.  Part (a) in essence 
acknowledges that inhalation of asbestos fibers can result in 
fibrosis and tumors, and produce pleural effusions and 
fibrosis, pleural plaques, mesotheliomas of the pleura and 
peritoneum, and cancer of the lung, gastrointestinal tract, 
larynx, pharynx and urogenital system (except the prostate), 
with the most common resulting disease being interstitial 
pulmonary fibrosis (asbestosis).  Also noted is the increased 
risk of bronchial cancer in individuals who smoke cigarettes 
and have had prior asbestos exposure.  M21-1, Part VI, para.  
7.21(b) pertains to occupational exposure, and acknowledges 
that high exposure to asbestos and a high prevalence of 
disease have been noted in insulation and shipyard workers.  
Noted is that the latent period varies from 10-to-45 or more 
years between first exposure and development of disease.  
Also of significance is that the exposure to asbestos may be 
brief (as little as a month or two) or indirect (bystander 
disease).  M21-1, Part VI, para. 7.21(c) provides that the 
clinical diagnosis of asbestosis requires a history of 
exposure and radiographic evidence of parenchymal lung 
disease.

M21-1, Part VI, para. 7.21(d) provides that VA must determine 
whether military records demonstrate evidence of asbestos 
exposure in service; whether there is pre-service and/or 
postservice evidence of occupational or other asbestos 
exposure; and then make a determination as to the 
relationship between asbestos exposure and the claimed 
diseases, keeping in mind the latency and exposure 
information pertinent to the veteran.

After considering all information and lay and medical 
evidence of record in a case with respect to benefits under 
laws administered by the Secretary, when there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the benefit of the doubt will be given to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The 
benefit of the doubt rule is inapplicable when the evidence 
preponderates against the claim.  Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001).


Factual Background and Analysis

The veteran contends that he was exposed to asbestos during 
his service in the military.  In this regard, the Board notes 
that service records show that he was classified as a BT3, 
boiler room technician, which is significant because steam 
pipes for boilers are one of the common materials that may 
contain asbestos.  As such, although not specifically 
verified, the Board will continue its analysis on the 
assumption that the veteran was in fact exposed to asbestos 
during his military service, based on his documented service 
as a boiler room technician, a noted risk factor associated 
with asbestos exposure.  

However, the Board notes that mere exposure to a potentially 
harmful agent is insufficient to be eligible for VA 
disability benefits.  The question in a claim such as this is 
whether disabling harm ensued.  The medical evidence must 
show not only a currently diagnosed disability, but also a 
nexus, that is, a causal connection, between this current 
disability and the exposure to asbestos in service.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

The veteran's service treatment records (STRs) are entirely 
negative for complaints, findings, or any other indicia of a 
lung disease.  Rather these records show he was treated for 
various acute upper respiratory infections, including 
bronchitis, that resolved with treatment.  There is no 
competent evidence that suggests asbestos exposure was a 
factor in the development of any of these infections.  At his 
separation physical in August 1963, clinical evaluation of 
all major body systems, to include the lungs and chest, was 
within normal limits.  A chest X-ray showed no significant 
abnormality.  The veteran specifically denied asthma, 
shortness of breath, pain or pressure in the chest, and 
chronic cough.  His May 1964 enlistment examination for the 
U.S. Coast Guard was likewise negative.  

At a January 1968 reenlistment examination, the veteran 
denied asthma, shortness of breath, or chest pain.  A chest 
X-ray showed no significant abnormalities.  An August 1969 
overseas examination shows clinical evaluation of the lungs 
and chest was normal.  A chest X-ray was negative.  At a 
physical examination in June 1971, just prior to his 
separation, the veteran specifically denied asthma, shortness 
of breath, pain or pressure in the chest, and chronic cough.  
As such, the STRs do not affirmatively establish that a 
chronic respiratory condition had its onset during military 
service.  

The post service evidentiary record includes a February 1986 
chest X-ray which revealed several curvilinear pleural-based 
densities at the left costophrenic angel that represented 
either small bullae or pleural scars.  A November 1987 chest 
X-ray showed a small area of pneumonia at the posterior left 
lower lobe.  In a subsequent X-ray in December 1987, the 
examiner noted the veteran had some stringy chronic increased 
density on the left retrocardiac and pericardia areas dating 
back to 1985.  The examiner believed this to be a chronic 
collapse or a scar from an old bout of pneumonia and/or 
pleuritis.  There was no active pathology.  There was no 
mention in any of these reports that the veteran's current 
respiratory problems may be due to asbestos exposure.

In January 1988, the veteran was evaluated for chest pain for 
the last couple of years.  He had no known history of heart 
disease and had recently quit smoking.  He did have fairly 
severe asthma.  In July 1988, he was hospitalized for 
bronchitis and chest pain.  The discharge diagnoses included 
COPD and asthma.  A January 1989 chest X-ray showed an 
infiltrate in the left lower lobe consistent with pneumonia.  
No mention was made of any asbestos exposure and no reference 
to service or any event of service was made.

The remaining pertinent records show that in February 2002, 
the veteran gave a history of asbestos exposure between 1960 
and 1963 and a 26 year history of smoking.  The clinical 
impression was dyspnea on exertion in an ex-smoker with 
occasional exposure to dust and asbestos.  However, the 
examiner noted it would be difficult to separate the percent 
of lung disease or respiratory symptoms due to asbestos from 
other problems which could potentially cause him to be 
dyspneic on exertion.  He then concluded that his best guess 
was that asbestos did not play a major role in the veteran's 
respiratory symptoms.  

During VA examination in May 2003 the veteran gave a history 
of working as a fireman apprentice in boiler rooms while in 
the Navy.  He stated that his duties included mixing asbestos 
powder to apply insulation, which he often had to do after 
ripping off old asbestos insulation.  He performed this duty 
to a lesser degree while in the US Coast Guard.  He stated 
that he was diagnosed with asthma some in the 1970s and had 
been hospitalized for pneumonia on at least two occasions.  
He was told he had emphysema one year ago.  The veteran had 
not been told that he has asbestosis or any asbestos related 
disorders, but personally believed that his lung disorders 
were related to this exposure.  He also has a 25-year smoking 
history which ended in 1987.  Chest X-rays showed no acute 
cardiopulmonary disease and pulmonary function tests (PFT) 
showed severe obstructive pattern.  Following examination the 
clinical impression was COPD with elements of asthma, chronic 
bronchitis, and emphysema, with no indication as to whether 
the veteran's current respiratory problems may be due to 
asbestos exposure.

The veteran submitted a medical opinion from his private 
physician dated in March 2004.  The physician noted the 
veteran's multiple medical problems which included chronic 
bronchitis with COPD, and severe asthma.  He also noted the 
veteran's history of asbestos exposure and smoking.  The 
physician concluded that the veteran's respiratory complaints 
were likely a result of his COPD, which may have been caused 
by his military exposure as well as his tobacco exposure and 
obesity.  This opinion is considerably weakened by the fact 
that there is no indication the physician reviewed any other 
relevant evidence in the claims file.  See Prejean v. West, 
13 Vet. App. 444, 448-9 (2000) (Factors for assessing the 
probative value of a medical opinion are the physician's 
access to the claims file and the thoroughness and detail of 
the opinion.)  The opinion is further limited because the 
private physician was unable to answer, with any degree of 
medical certainty, whether the veteran's current COPD and 
asthma were related to asbestos exposure.  Therefore, any 
conclusion as to a nexus to service would be too speculative 
to form a basis upon which service connection may be 
established. See Obert v. Brown, 5 Vet. App. 30,33 (1993); 
Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine 
v. Brown, 9 Vet. App. 521, 523 (1996).  

In July 2005, the veteran was referred for VA examination for 
the specific purpose of obtaining an opinion as to whether or 
not his current respiratory disabilities could be related to 
asbestos exposure.  A chest X-ray showed mild COPD changes 
with linear scarring at the left base which appeared stable.  
There were no focal infiltrates, effusions, or pneumothoraces 
identified.  The examiner did not otherwise indicate that 
there was medical evidence that the veteran currently had 
asbestosis or other asbestos-related lung disease, which was 
linked to service.

The veteran underwent further VA examination in August 2006 
again to determine the nature and extent of any respiratory 
disabilities, and to obtain an opinion as to whether or not 
they could be related to his in-service asbestos exposure.  
The examiner reviewed the veteran's claims file, took a 
detailed history of symptoms, the veteran's service and post-
service occupational history, and longstanding smoking 
history.  A chest X-ray showed chronic findings with no acute 
process and a PFT showed severe obstructive pattern.  The 
examiner concluded that the veteran's asthma and COPD were 
not related to military service including any claimed 
asbestos exposure.  He explained that the veteran's 
significant allergic rhinitis and asthma were multifactorial 
including genetic, given the family history of allergies.  He 
also noted that the veteran dated the onset of recurrent 
problems in 1977, years after his military service, thus it 
was not plausible to connect them to service.  In rendering 
his opinion, the examiner took into consideration the 
veteran's previous medical history, medical evaluations, and 
history of asbestos exposure during service.  

Thus, even after providing the veteran with the benefit of 
the doubt that he was exposed to asbestos during service, the 
fact remains that there is no medical evidence of a current 
diagnosis of asbestosis, or any other disease that is 
commonly associated with asbestos exposure.  There was no 
mention on multiple chest X-rays of pleural effusions, 
fibrosis or plaques consistent with asbestos or asbestosis.  
Although the veteran has various respiratory conditions, 
diagnosed as COPD and asthma, the aforementioned evidence is 
not persuasive in attributing them to asbestos exposure.  
Instead, the Board finds compelling the evidence that other 
nonservice-connected causative factors (such as smoking) 
played a significant role in the development of these 
disorders.  

Similarly, the Board is unable to attribute the post-service 
development of COPD and asthma to the veteran's acute upper 
respiratory infections in service.  The absence of evidence 
of a chronic respiratory disorder in the STRs or of 
persistent symptoms of a chronic respiratory disorder at 
separation along with the first evidence of a COPD and asthma 
some years later constitutes negative evidence tending to 
disprove the assertion that the veteran was disabled from any 
disease or injury during service.  See Forshey v. West, 
12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that 
the definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact); 
see also 38 C.F.R. § 3.102 (noting that reasonable doubt 
exists because of an approximate balance of positive and 
"negative" evidence).  

Finally, to the extent that the veteran's current respiratory 
disorders may be the result of his use of tobacco products, 
the Board notes that for claims filed after June 9, 1998, as 
in the instant case, service connection may not be granted 
for disability or death on the basis that it resulted from 
disease or injury attributable to the use of tobacco products 
during the veteran's active service.  See 38 U.S.C.A. 
§ 1103(a) (West 2002).  

Therefore, the preponderance of the evidence is against the 
claim, and there is no reasonable doubt to be resolved.  
38 U.S.C.A. § 5107(b).  


Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

The Board concludes that the veteran has been afforded 
appropriate notice under the VCAA.  The RO provided VCAA 
notice letter to the veteran in April 2003 before the initial 
original adjudication of the claim.  The letter notified the 
veteran of what information and evidence must be submitted to 
substantiate claims for service connection, as well as what 
information and evidence must be provided by the veteran and 
what information and evidence would be obtained by VA.  He 
was also told to inform VA of any additional information or 
evidence that VA should have, and was told to submit evidence 
in support of his claim to the RO.  The content of the letter 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b). 

The requirements of the VCAA also include notice of a 
disability rating and an effective date for award of benefits 
if service connection is granted.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  A letter dated in March 
2006, provided the veteran with notice of the laws regarding 
degrees of disability or effective dates for any grant of 
service connection and his claim was readjudicated in the 
April 2007 Supplemental Statement of the Case.  Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).  In any event, 
because service connection is denied, any questions regarding 
a disability rating and effective date are now moot.

The Board finds that all relevant evidence has been obtained 
with regard to the veteran's claim for service connection, 
and the duty to assist requirements have been satisfied.  All 
available service treatment records were obtained.   There is 
no identified relevant evidence that has not been accounted 
for.  The veteran was afforded VA examinations in July 2005 
and August 2006 to determine the nature and etiology of the 
veteran's current respiratory disorders.  

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
veteran in substantiating the claim.  Hence, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist him in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).




ORDER

Service connection for COPD with asthma and emphysema due to 
asbestos exposure is denied.  



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


